Citation Nr: 0323913	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  01-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from June 1942 to December 1945.  At the time of the 
veteran's death, a claim for special monthly compensation was 
pending.  It does not appear that this matter was considered 
for possible accrued benefits' purposes, and it is referred 
for appropriate development.


REMAND

In accordance with the VCAA, and especially in light of the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Charles v. Principi, 16 Vet. App. 370 (2002), 
additional development is required for this claim prior to 
any further action by the Board.  Specifically, the appellant 
must be advised as to the laws and regulations pertinent to 
her claim, and of the delegation of responsibility between VA 
and the appellant in procuring the evidence relevant to the 
claim.  It should also be determined whether any additional 
development of the claim is required under the VCAA.  
Further, in light of recent precedent, Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003), it is 
apparent that the Board itself cannot undertake such actions.  

In light of the above, this claim is REMANDED for the 
following:

1.  Efforts must be undertaken to review 
the claims file and ensure that all VCAA 
notification and development action, as 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002), has been taken for the claim.  
This action should include written notice 
to the appellant and her representative of 
the provisions of the VCAA and the laws 
applicable to the claim, as well as the 
roles of VA and the appellant in 
identifying and gathering evidence 
relevant to the claim per Quartuccio.  The 
appellant and her representative must be 
afforded the appropriate period of time 
for response to all such notice and 
development, as required by VA law.     

2.  Thereafter, the claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should again be allowed for response.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with the claim.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




